          Case 3:20-mj-00818-MSB Document 18 Filed 05/12/20 PageID.44 Page 1 of 4



1
2
3
                                                                     May 12 2020
4
5                                                                       s/ mariar



6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 20MJ0818-MSB
12                                    Plaintiff,
                                                   ORDER GRANTING CONTESTED JOINT
13   v.                                            MOTION FOR RECONSIDERATOIN OF
14                                                 DETENTION ORDER
     JACQUES JOEL ALABY,
15                                  Defendant.
16
17
18           On May 06, 2020, the United States (hereinafter “the Government”) and
19   Defendant Jacques Joel Alaby (hereinafter “Defendant”) filed a Contested Joint Motion
20   with regard to reconsidering Defendant’s Detention Order [ECF No. 17.]
21
                                            Background
22
             After a hearing on February 27, 2020, the Court granted the Government’s
23
     motion to detain Defendant [ECF No. 7.] The Court found by clear and convincing
24
     evidence that no condition or combination of conditions of release would reasonably
25
     assure the safety of the community. The Court did not find by a preponderance of the
26
     evidence that Defendant presented a serious risk of flight. The Court found that the
27
                                                   1
       Case 3:20-mj-00818-MSB Document 18 Filed 05/12/20 PageID.45 Page 2 of 4



1    following factors supported an order of detention: the weight of the evidence (although
2    the least important factor), prior criminal history including a conviction for both weapon
3    and drug offenses, a history of alcohol or substance abuse, the fact that Defendant
4    would be subjected to a lengthy period of incarceration if convicted, and a lack of
5    prospective sureties.
6          Defendant now seeks reconsideration of the Court’s Order of Detention and
7    requests that the Court set release conditions consisting of a signature bond signed by
8    one financially responsible adult, a $50,000.00 cash deposit, and GPS monitoring.
9    Defendant’s motion seeks relief pursuant to 18 U.S.C. § 3142(c)(3) however the Court
10   finds appropriate review of its Detention Order under 18 U.S.C. § 3142(f) and
11   18 U.S.C. § 3145(b).
12                                      Defendant’s Position
13         Defendant indicates that he is married, has an 18-month-old child and if released,
14   would live in a home owned by his in-laws. His in-laws are willing to post a significant
15   cash bond for Defendant’s release from custody. Defendant indicates he has lived in
16   San Diego his entire life and has significant family ties here including his parents and
17   siblings. Further, although not raising any personal medical issues, Defendant asserts
18   that the COVID-19 pandemic and the risk it poses constitute a change in circumstances
19   that the Court should consider in granting bond.
20                                     Government’s Position
21         The Government maintains that Defendant is a danger to the community, as
22   initially found at the Detention Hearing. The Government indicates that bond is
23   inappropriate because Defendant offers no evidence, much less clear and convincing
24   evidence, that he is not a danger if released. The Government asserts that none of the
25   § 3142(g) factors have changed since the initial finding of detention. The Government
26
     attaches a criminal history report of Defendant indicating he has eleven (11) criminal
27
                                                  2
       Case 3:20-mj-00818-MSB Document 18 Filed 05/12/20 PageID.46 Page 3 of 4



1    history points which would place him in a criminal history category V. The Government
2    further argues that Defendant’s motion as to the health risks he faces from potential
3    COVID-19 transmission in custody does not constitute adequate grounds to set bond.
4                                     Pretrial Service Officer’s Position
5          Input from the Pretrial Services Officer was either not sought or not put in the
6    jointly filed motion.
7                                                  Analysis
8          18 U.S.C. § 3142(f) provides that the detention hearing may be reopened, before
9    or after a determination by the judicial officer, at any time before trial if the judicial
10   officer finds that information exists that was not known to the movant at the time of the
11   hearing and that has a material bearing on the issue whether there are conditions of
12   release that will reasonably assure the appearance of such person as required and the
13   safety of any other person and the community.
14         18 U.S.C. § 3145(b) provides that an individual ordered detained by a magistrate
15   judge may file a motion for revocation or amendment of the order.
16         Although the Court is mindful of the serious risks any person faces due to the
17   COVID-19 pandemic, said reason in and of itself is not sufficient to modify the balance of
18   factors prescribed by Congress in determining whether he is properly subject to pretrial
19   detention. See United States v. Villegas, No. 2:19-cr-568-AB, 2020 WL 1649520, at *2
20   (C.D. Cal. Apr. 3, 2020) (“No matter the heightened risks intrinsic to prison populations as
21   a matter of public health, the Court has no authority as a matter of law to permit pretrial
22   release under the Bail Reform Act just because of the current pandemic’s generic risks.)
23         With respect to reconsidering the Court’s Order of Detention, the Court disagrees
24   with the Government that Defendant has failed to present any new information to
25   support an order of pretrial release. The Court’s Order of Detention was entered without
26
     prejudice based on the information available on the date of Defendant’s initial
27
                                                    3
       Case 3:20-mj-00818-MSB Document 18 Filed 05/12/20 PageID.47 Page 4 of 4



1    appearance. It is no surprise that since then, Defendant’s counsel has been able to obtain
2    additional information regarding potential sureties and Defendant’s access to stable
3    housing.
4          In this case, Defendant proffers the following “new evidence” to challenge the
5    Court’s factual findings in the initial Order of Detention: Defendant’s father-in-law is
6    willing to serve as a surety and guarantee both Defendant’s attendance in court and his
7    good conduct while on pretrial supervision.
8          The Court finds that based on this new information, conditions of release can be
9    set that will reasonably assure the safety of the community and also guarantee
10   Defendant’s appearance as required. The Court will enter a separate Pretrial Release
11   Order setting forth the specific conditions of release.
12         As such, the Court GRANTS Defendant’s request for reconsideration of its Order
13   of Detention.
14
15   IT IS SO ORDERED.
16   Dated: May 12, 2020
17                                            MICHAEL S. BERG
18                                            U.S. Magistrate Judge
19
20
21
22
23
24
25
26
27
                                                   4
